Citation Nr: 1450134	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  09-26 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service connected disability (TDIU) prior to November 13, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 


FINDINGS OF FACT

On October 31, 2014, the Board received notification from the Veteran that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn by the appellant or by his or her representative as to any or all issues on appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013). 

In the present case the Veteran notified the Board on October 31, 2014 that he wanted to withdraw his appeal.  As there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal and it is therefore dismissed.



ORDER

The appeal is dismissed.




____________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


